Citation Nr: 1749615	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO. 14-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hearing loss; and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee condition; and if so, whether service connection is warranted.

3. Entitlement to a rating in excess of 10 percent for osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy for over 16 years during the following periods of time: from August 1972 to August 1975; from June 1978 to October 1986; and, from April 1989 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan, which continued its denial of service connection for hearing loss and a bilateral knee condition; and, denied an increased rating for the Veteran's osteoarthritis of the lumbar spine. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017. A transcript of that hearing has been associated with the Veteran's claim file. 

Additional evidence was provided by the Veteran, through his representative, and has been associated with the claims file. The Veteran waived consideration of this additional evidence by the local RO, and requests adjudication by the Board.

The decision below addresses the Veteran's claims for service connection for hearing loss and a bilateral knee disability. The claim for an increased rating for his service-connected osteoarthritis of the lumbar spine is addressed in the Remand section below and is remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. The evidence associated with the claims file following the March 1995 denial of the Veteran's claim for service connection for bilateral hearing loss is new and material evidence.

2. The Veteran's bilateral hearing loss is etiologically related to an in-service injury, event, or disease.

3. The evidence associated with the claims file following the October 2010 denial of the Veteran's claim for service connection for a bilateral knee condition is new and material evidence.

4. Resolving all reasonable doubt in his favor, the Veteran's bilateral knee osteoarthritis is etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. The criteria for service connection for bilateral hearing loss have been met. 

3. New and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee condition.

4. The criteria for service connection for bilateral knee osteoarthritis have been met. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in September 2011, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers. Also of record are VA examinations and private evaluations. 

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

II. Legal Criteria & Analysis

Bilateral Hearing Loss

A March 1995 rating decision denied the Veteran's claim of service connection for bilateral hearing loss. At that time, the record showed that the Veteran had a diagnosis of hearing loss, but there was no evidence establishing a nexus between his hearing loss and service. The Veteran was notified of the denial, but did not perfect an appeal, and the March 1995 rating decision became final. 38 U.S.C.A. § 7105 (b) (West 2016); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (a) (2016). New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996). New and material evidence is not required as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the final March 1995 rating decision includes VA and private treatment records and examinations, including in particular a December 2011 private treatment record from the Family Care Physicians in which the Veteran's physician indicated that his hearing loss is related to noise exposure during military service. This opinion constitutes new and material evidence as no evidence establishing a relationship between the Veteran's hearing loss and service was present at the time of the March 1995 rating decision. The new evidence thus relates to an unestablished fact necessary to substantiate the claim.

Accordingly, the Board finds that the threshold for reopening the claim has been met, and the claim for service connection for bilateral hearing loss is reopened.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385 (2016).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The question for the Board is whether the Veteran's current diagnosis of bilateral hearing loss either began during active service, or is etiologically related to an in-service disease or injury. 

According to his DD 214, the Veteran was a "General Motor Diesel Engine Tech" and was awarded the Navy Pistol Marksmanship Ribbon. According to the Veteran's service treatment records, he complained of hearing loss on numerous occasions; and hearing loss is noted in his Summary Report of Examination for Loss of Organic Hearing Acuity dated September 1976.

A December 2011 private treatment record from the Family Care Physicians reflects the Veteran has been under the ongoing care of a physician for hearing deficits and tinnitus bilateral ears since 1994. Moreover, the physician opined at that time that the Veteran's hearing loss is at least as likely as not (51/49 probability) caused by or a result of his military service.

In April 2017, the Veteran underwent a VA audiological evaluation. His puretone thresholds, in decibels, were as follows:
	
Frequency (Hz)
1000
2000
3000
4000
(Average puretone threshold)
 Right
20
15
25
25
21.25
 Left
35
25
25
25
27.50

Speech recognition scores, performed with the Maryland CNC test, were 96 percent in the right ear and 96 percent in the left ear. 

Based upon the results from the audiological examination discussed above, and the December 2011 opinion of the Veteran's long-term treating physician, the Board finds that the criteria for establishing service connection for hearing loss have been met. 38 C.F.R. §§ 4.85, 4.86 (2016). The Veteran has a clearly established diagnosis of hearing loss; and the private December 2011 audiological evaluation establishes an etiological relationship between his in-service noise exposure and his current hearing loss disability.

After consideration of the entire record and the relevant law and resolving all reasonable doubt in the Veteran's favor, the Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral hearing loss is etiologically related to his active service.

Bilateral Knee Osteoarthritis

Most recently, an October 2010 rating decision denied the Veteran's petition to reopen a previously denied claim of service connection for a bilateral knee condition. At that time, the record indicated that there was no evidence linking the Veteran's knee condition with service. The Veteran was notified of the denial, but did not perfect an appeal, and the March 1995 rating decision became final. 38 U.S.C.A. § 7105 (b) (West 2016); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (a) (2016). New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996). New and material evidence is not required as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the last final October 2010 rating decision includes VA and private treatment records and examinations, including in particular a March 2012 private treatment record from Ann Arbor Bone and Joint Surgery, P.C. in which the Veteran's physician indicated that it is at least as likely as not that the Veteran's knee disorder has been present since the Veteran was in service in 1983. This opinion constitutes new and material evidence as no evidence establishing a relationship between the Veteran's bilateral knee disorder and service was present at the time of the October 2010 rating decision. The new evidence thus relates to an unestablished fact necessary to substantiate the claim.

Accordingly, the Board finds that the threshold for reopening the claim has been met, and the claim for service connection for a bilateral knee condition is reopened.

Having reopened the claim for service connection, the question for the Board is now whether the Veteran's current diagnosis of bilateral knee osteoarthritis either began during active service, or is etiologically related to an in-service disease or injury.

Service treatment records reflect numerous instances in which the Veteran complained of bilateral knee pain. A December 1974 STR reflects the Veteran complained of knee pains and swelling. An August 1990 STR reflects the Veteran complained his left knee was popping out of place and that it had been bothering him since 1983 when he was told it was probably his patella tendon. This record also makes reference to having bilateral knee pain since 1982 while running on flight deck.

Post-service treatment records reflect the Veteran continued to have bilateral knee pains which worsened over time; that he had surgery (bilateral patellofemoral knee replacements) on both knees in June 2011; and that his private treating physician who conducted the surgery indicated that the Veteran's current knee disorder has been present since service.

Here, the Veteran has submitted an opinion from his private treatment provider, who stated that the Veteran's knee disorder has been present since service. Thus, the Board finds that the evidence is at leat in equipoise with regard to whether the Veteran's knee disorder is related to service. Thus, resolving all reasonable doubt in the Veteran's favor, and after consideration of the entire record and the relevant law, the Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral knee condition is etiologically related to his service.


ORDER

New and material evidence has been presented, and the claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

New and material evidence has been presented, and the claim for service connection for a bilateral knee condition is reopened.

Service connection for bilateral knee osteoarthritis is granted.


REMAND

The Veteran contends, in essence, that his service-connected osteoarthritis of the lumbar spine is more severe than currently rated. He was last provided a VA examination to address the severity of his lumbar spine disability in January 2012. In April 2017, more than five years later, the Veteran testified at his hearing before the undersigned that his lumbar spine osteoarthritis has worsened since his last evaluation.

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Since the evidence of record suggests a worsening of the Veteran's osteoarthritis of the lumbar spine, VA's duty to assist requires a "thorough and contemporaneous" medical examination. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Finally, with regard to the claim for an increased rating for service-connected osteoarthritis of the lumbar spine, the most recent VA examination report is dated in January 2012. However, no record of this examination is present in the record. Thus, on remand the AOJ must associate a copy of the January 2012 VA spine examination report with the Veteran's claims file. 

Accordingly, the claim is remanded for the following action:

1. Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ. Also ensure that the January 2012 VA spine examination is associated with the claims file.

2. The Veteran must be provided a VA examination by an appropriate examiner, to assess the current severity of his osteoarthritis of the lumbar spine. Any indicated studies should be performed. The examiner must review the results of any studies, to include x-rays, prior to completing the examination report. The examination report must include a discussion of the Veteran's documented medical history and lay statements. The examiner must report the range of motion measurements for the thoracolumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing (if applicable). If the examiner is unable to conduct the required testing, or concludes the requested testing is not necessary, he or she must clearly explain why that is so. See Correia v. McDonald, 28 Vet. App. 158 (2016).

He or she must further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during any flare-ups. All limitation of function must be identified.

The examiner must discuss whether the Veteran has ankylosis of the thoracolumbar spine and, if so, whether it is favorable or unfavorable. The examiner must also determine whether the Veteran experiences intervertebral disc syndrome of the lumbar spine. If so, the examiner must document the number of weeks, if any, during the past 12 months that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must then provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed neurological disorder found to be present is due to or a result of the Veteran's service-connected osteoarthritis of the lumbar spine. If it is determined that he does have any neurological disability, related to his osteoarthritis of the lumbar spine, the examiner must identify the nerve(s) involved. For each such nerve, the examiner must determine whether the disability is mild, moderate, or severe in degree.

A rationale must be given for all opinions rendered. If the examiner is unable to render an opinion without resorting to pure speculation, he or she must so state with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then, readjudicate the issue on appeal. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


